Citation Nr: 0812060	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
defective hearing.

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  VA audiometric test results from October 2004 show that 
the veteran had Level I hearing in both ears.

2.  The veteran's bipolar disorder did not manifest in 
service, and was not chronic in service; symptoms of bipolar 
disorder were not continuous since service separation, and 
did not manifest for over 15 years after service separation; 
and the weight of the evidence demonstrates that the 
veteran's currently diagnosed bipolar disorder is not related 
to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
defective hearing have not been met for any period of the 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.85, Diagnostic Code 6100 
(2007).

2.  The veteran's bipolar disorder was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet App. at 43-44.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in August 2004 and March 2006 that fully 
addressed all notice elements.  The August 2004 letter 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the veteran should provide, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim, asked the veteran to notify the VA of any additional 
evidence that may be helpful to the veteran's claim, and 
described the types of medical and lay evidence that could be 
relevant to show entitlement to an increased disability 
rating.  The March 2006 letter also provided the veteran with 
notice of the disability rating regulations and how effective 
dates are assigned.   The claim was readjudicated in April 
and November 2007.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records and 
private medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran was also 
accorded a VA examination in October 2004 as part of his 
claim for a compensable rating for service-connected 
defective hearing.  38 C.F.R. § 3.159(c) (4).  

No VA examination is necessary to satisfy the duty to assist 
in the veteran's claim for service connection for bipolar 
disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a 
medical examination or opinion when such is necessary to make 
a decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  There is no contemporaneous evidence of 
complaints of or treatment for a mental disorder in service.  
Further, the record also does not contain evidence of 
continuity of symptomatology of bipolar disorder, as there is 
no evidence of such a diagnosis for over 15 years following 
the veteran's discharge from service.  

The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issue on appeal, and that VA has satisfied the duty to 
assist.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Compensable Rating for Defective Hearing

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Under the law and regulations that have been in effect since 
before the veteran filed his claim for an increased rating in 
July 2004, the rating assigned for hearing loss is determined 
by a mechanical application of the rating schedule, which is 
grounded on numeric designations assigned to audiometric 
examination results.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992). 

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of pure tone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 
11 auditory acuity levels ranging from level I, for 
essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq. Tables VI and VII as set 
forth following 38 C.F.R. § 4.85 are used to calculate the 
rating to be assigned. 
38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. 
§ 4.86(a).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b).

The Board notes that the veteran failed to report for 
scheduled VA audiological examinations in September and 
October 2007.  See 38 C.F.R. § 3.655 (2006); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991) (noting that that 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination).  

Since the veteran failed to report to the September and 
October 2007 examinations, the Board is left to rely on the 
results of the VA audiological examination from October 2004.  
The October 2004 report showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
40
30
LEFT
0
5
10
40
30

Pure tone averages were 23 in the right ear and 21 in the 
left ear.  Speech recognition ability was 100 percent in both 
ears.  These results correspond to Level I for both ears 
under Table VI.  These test scores result in the veteran's 
bilateral hearing loss being rated as noncompensably 
disabling under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  
Therefore, a compensable evaluation is not warranted under 
Table VII.  Id.  This is true throughout the period of time 
during which his claim has been pending.

Similarly, as is apparent from the results set out above, the 
veteran did not have thresholds of 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the veteran did not have thresholds 
of 30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  No examiner has indicated that use of speech 
discrimination scores is inappropriate because of language 
difficulties.  38 C.F.R. § 4.85(c). Therefore, a compensable 
initial rating is not warranted under these rating criteria 
for the entire period of the claim.
  
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that a compensable disability rating for the 
veteran's service-connected defective hearing is not 
warranted.

Service Connection for Bipolar Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R.§ 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The veteran's service medical records show no signs of 
depression or nervousness at enlistment in January 1975.  
Upon his discharge in August 1978, the veteran denied ever 
having depression or nervous trouble, and he was found to be 
psychiatrically normal on separation examination.  Post 
service evidence of record reveals that the veteran was 
apparently first diagnosed with bipolar disorder in 1994 
(although there is not contemporaneous evidence to that 
effect).  Therefore, the Board finds that the veteran's mood 
disorder did not manifest in service, and was not chronic in 
service.

The first post-service evidence of treatment of a psychiatric 
condition is not documented until 1994, more than 15 years 
after the veteran's discharge from military service.  
Specifically, a private treatment record shows that the 
veteran sought treatment in August 2003 for mood swings and 
racing thoughts, and stated that he had run out of the 
medication used to control his bipolar disorder.  The veteran 
then reported that he had been treated for bipolar disorder 
since 1994.  The examining physician provided a diagnosis of 
bipolar disorder.  Despite being instructed by the August 
2004 notice letter to send any treatment records pertinent to 
this disorder, the veteran has not submitted any evidence 
related to his 1994 bipolar diagnosis, nor has he provided an 
authorization and consent form which would allow VA to obtain 
such evidence.  Thus, overall, the post-service medical 
records, indicating bipolar disorder began years after 
service with no indication of an association to service, are 
found to provide evidence against the veteran's claim.

The veteran contends that he was separated from service 
because of his bipolar disorder, and that he requested early 
separation due to depression caused by being separated from 
his family.  The veteran also contends that he tried to get 
help through his "chain of command," but rather than help 
him, they granted him an early discharge.  

The veteran's service personnel records reveal that the 
veteran requested voluntary release and transfer to the Air 
Force Reserves for "miscellaneous personal reasons."  These 
records do not contain any reference to depression or any 
other psychiatric symptoms, nor do the service medical 
records corroborate the veteran's contention that he sought 
help for a mental disorder.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for bipolar disorder is 
not warranted.


ORDER

A compensable disability rating for defective hearing is 
denied.

Service connection for bipolar disorder is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


